DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schetzel (U.S. Pub. No. 2017/0254206).
Regarding claim 15, Schetzel discloses a gas turbine engine airfoil component comprising: 
an airfoil section (fig. 14) having an airfoil wall (824 is a heat shield) and a rib (824w) that are formed of a ceramic matrix composite (paragraph 43 discloses that the heat shield, 24, is of CMC which in figure 14 would be 824 and shown is the rib being a part of the heat shield), 
the airfoil wall circumscribing an internal cavity (shown in fig. 14) receiving a flow of cooling air (828 are cooling passages paragraph 36 discloses them as having “cooling air”), 
the airfoil wall defining leading (824L) and trailing ends (where 824 transitions to 834) and first (824P) and second sides (824S) joining the leading and trailing ends, 
the rib connecting the first and second sides (shown in fig. 14), 
the airfoil section having radially inner and outer ends (shown in fig. 4, 20 being the inner and 14 being the outer end) defining a radial span therebetween; and 
a shield (32 is the core body that due to its contact with the rib would operate as a shield in conjunction with 20 and 14) disposed in the internal cavity and at least partially blocking the flow of cooling air from impinging on the rib
the rib and the shield substantially fully extending over the radial span (shown in fig. 4).
Regarding claim 16 which depends from claim 15, Schetzel discloses wherein the rib has a forward side, an aft side, and an end edge, and the shield encloses the forward side, the aft side, and the end edge (shown in fig. 14 are the forward and aft sides covered and in fig. 16 how 14 would cover the end whereas fig. 4 shows that 20 is the base that covers the other end)
Regarding claim 18 which depends from claim 15, Schetzel discloses wherein the airfoil section defines a radial span, the rib substantially fully extends the radial span, and the shield substantially fully extends the radial span (shown in figs. 4, 15).
Regarding claim 19 which depends from claim 15, Schetzel discloses wherein the rib defines a thickness span, and the shield substantially fully extends the thickness span (fig. 15 shows that portion 914 would bridge the thickness span).
Regarding claim 20 which depends from claim 15, Schetzel discloses wherein the shield includes first and second spaced- apart legs and a bridge portion connecting the first and second spaced-apart legs (fig. 14 shows the core section in two pieces that can be construed as legs and fig. 15 shows how 914 would be secured to the core with 915 being the bridge).

Allowable Subject Matter
Claims 1-3, 5-14, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims require that a rib that extends between two sides of an airfoil have a shield that surrounds the rib and pinches the rib in order to secure itself onto the rib, the shield blocks cooling air from the rib.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17: the claim requires that a rib that extends between two sides of an airfoil have a shield that surrounds the rib without touching it except at a spring clip, the shield blocks cooling air from the rib.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747